DETAILED ACTION
This Office Action has been issued in response to Applicant's Request for Continued Examination filed March 17, 2021.
Claims 1 and 9 have been amended.  Claims 1, 3-9 and 11-16 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive.

Applicant argues that Stammers discloses a UE making the request and that the UE is not part of the core network.  Examiner disagrees.  Paragraph [0056] of Stammers discloses the SMF may receive the message from the AMF (step 610 of FIG. 6). The message may indicate a create session request for establishing a PDU session for the UE. In response, the SMF may consult with the NRF for discovery of one or more UPF instances that may be appropriate for use in the session (step 612 of FIG. 6). The one or more UPF instances may be discovered based on at least one service, application, or subscription requirement obtained according to the request. A UPF instance may be selected for use in the session for the UE (step 614 of FIG. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0137174 to Stammers et al. (hereinafter “Stammers”) and further in view of US Pub. No. 2018/0270715 to Lee et al. (hereinafter “Lee”).

As to Claim 1, Stammers discloses a service communication proxy apparatus, comprising: a storage; and 
a processor, being electrically connected to the storage and configured to receive a first service request from a first entity in a core network and send a first discovery request to a second entity in the core network in response to a network function indicated in the first service request, wherein the core network comprises the first entity, the second entity, a third entity, and the service communication proxy apparatus, the second entity has a network repository function (NRF), both the first service request and the first discovery request record the network function required by the first entity, and the first entity is a network function consumer (Paragraph [0055] of Stammers discloses an AMF may receive a message which indicates a session establishment request for establishing a PDU session for a UE (step 604 of FIG. 6). In response, the AMF may consult with an NRF (e.g. an NRF of the present disclosure) for discovery of one or more SMF instances that may be appropriate for use in the session (step 606 of FIG. 6). The one or more SMF instances may be discovered based on at least one service, application, or subscription requirement obtained according to the request.  Paragraph [0056] of Stammers discloses the SMF may receive the message from the AMF (step 610 of FIG. 6). The message may indicate a create session request for establishing a PDU session for the UE. In response, the SMF may consult with the NRF for discovery of one or more UPF instances that may be appropriate for use in the session (step 612 of FIG. 6). The one or more , 
wherein the processor further receives a first discovery response related to the network function from the second entity, redirects the first service request to a third entity in the core network according to a first identity message indicated in the first discovery response, receives a first service response from the third entity, [records a first mapping record regarding the first entity and the third entity in the storage], and redirects the first service response to the first entity, wherein the first discovery response records the third entity providing the network function, and the third entity is a network function publisher (Paragraph [0055] of Stammers discloses an SMF instance may be selected for use in the session for the UE (step 608 of FIG. 6). The discovery and/or selection of the SMF may be based on SR path information for an SR path associated with the SMF (e.g. a calculated parameter of the SR path, or alternatively an identifier, a SID, or a SID list of the SR path). Once the SMF is identified, the AMF may send a message to the SMF.  Paragraph [0056] of Stammers discloses a UPF instance may be selected for use in the session for the UE (step 614 of FIG. 6). The discovery and/or selection of the UPF may be based on SR path information for an SR path associated with the UPF (e.g. a calculated parameter of the SR path, or alternatively an identifier, a SID, or a SID list of the SR path). Communication between the SMF and the selected UPF may be facilitated with use of SR path information)
[wherein the processor further receives a second service request from the first entity, the second service request indicates the network function, the processor further finds out that the first mapping record in the storage is related to the first entity and the third entity having the network function, the processor further redirects the second service request to the third entity, the processor further receives a second service response from the third entity, and the processor further redirects the second service response to the first entity].
	Stammers does not explicitly disclose records a first mapping record regarding the first entity and the third entity in the storage and wherein the processor further receives a second service request from the first entity, the second service request indicates the network function, the processor further finds out that the first mapping record in the storage is related to the first entity and the third entity having the network function, the processor further redirects the second service request to the third entity, the processor further receives a second service response from the third entity, and the processor further redirects the second service response to the first entity.
	However, Lee discloses this.  Paragraph [0048] of Lee discloses the SMF may transfer an indicator for making an access and mobility function (AMF) to maintain mapping (association) of a PDU session ID which is information managed to route a session management (SM) non access stratum (NAS) signaling message for a session that is already set up for each UE and an SMF ID in charge of the session.  When an NAS message including a PDU session establishment request is received from the UE, the AMF may check a PDU session ID included in the NAS message and route the PDU session establishment request to an SMF that managed the PDU session
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the mobile networking system as disclosed by Stammers, with recording a mapping as disclosed by Lee.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to similar devices.  Stammers and Lee are 

As to Claim 3, Stammers-Lee discloses the service communication proxy apparatus of Claim 1, wherein the processor further receives a notification message from the second entity, the notification message indicates that the third entity is invalid, and the processor further deletes the first mapping record regarding the first entity and the third entity from the storage (Paragraph [0049] of Lee discloses the SMF may transmit to the AMF an indicator for removing mapping of the session ID and the serving SMF ID managed by the AMF).

As to Claim 4, Stammers-Lee discloses the service communication proxy apparatus of Claim 3, wherein the processor further receives a third service request from the first entity, the third service request indicates the network function, the processor further finds out that no mapping record in the storage is related to both the first entity and the network function, the processor further sends a second discovery request to the second entity in response to the network function indicated in the third service request, the processor further receives a second discovery response related to the network function from the second entity, the processor further redirects the third service request to a fourth entity in the core network according to a second identity message indicated in the second discovery response, the processor further receives a third service response from the fourth entity, the processor further records a second mapping record regarding the first entity and the fourth entity in the storage, and the processor further redirects the third service response to the fourth entity (Paragraph [0055] of Stammers discloses an AMF may receive a message .

As to Claim 5, Stammers-Lee discloses the service communication proxy apparatus of Claim 1, wherein the first mapping record further comprises a live time stamp, the processor further determines that the first mapping record has expired according to the live time stamp, and the processor further deletes the first mapping record from the storage after determining that the first mapping record has expired (Paragraph [0019] of Lee discloses perform a procedure for releasing the session that is established via the first UPF, when the maintain time of the session, established via the first UPF, has expired).

As to Claim 6, Stammers-Lee discloses the service communication proxy apparatus of Claim 5, wherein the processor further receives a third service request from the first entity, the third service request indicates the network function, wherein the processor finds out that the first mapping record in the storage is related to the first entity and the third entity having the network function after receiving the third service request and then determines that the first mapping record has expired according to the live time stamp included in the first mapping record (Paragraph [0019] of Lee discloses perform a procedure for releasing the session that is established via the first UPF, when the maintain time of the session, established via the first UPF, has expired.  Paragraph [0058] of Lee discloses The UE starts PDU session establishment procedure using the PDU session ID. In step 10, since there is no mapping of the PDU session ID and the serving SMF ID, the AMF forwards a PDU session establishment message to the SMF2 reselected in the handover process).

As to Claim 9, Stammers discloses a service communication proxy method for use in an electronic computing apparatus, a core network comprising a first entity, a second entity, a third entity, and the electronic computing apparatus, the service communication proxy method, the service communication proxy method comprising: 
receiving a first service request from the first entity, wherein the first service request records a network function required by the first entity, and the first entity is a network function consumer in a core network; sending a first discovery request to the second entity in the core network in response to the network function indicated in the first service request, wherein the second entity has a network repository function, and the first discovery request records the network function required by the first entity (Paragraph ;
receiving a first discovery response related to the network function from the second entity; 
redirecting the first service request to the third entity in the core network according to a first identity message indicated in the first discovery response, wherein the first discovery response records the third entity providing the network function, and the third entity is a network function publisher; receiving a first service response from the third entity; [recording a first mapping record regarding the first entity and the third entity in an electronic computing apparatus]; and redirecting the first service response to the first entity (Paragraph [0055] of Stammers discloses an SMF instance may be selected for use in the session for the UE (step 608 of FIG. 6). The discovery and/or selection of the SMF may be based on SR path information for an SR path associated with the SMF (e.g. a calculated parameter of 
[receiving a second service request from the first entity, wherein the second service request indicates the network function; finds out that the first mapping record in the electronic computing apparatus is related to the first entity and the third entity having the network function; redirecting the second service request to the third entity; receiving a second service response from the third entity; and redirecting the second service response to the first entity].
Stammers does not explicitly disclose recording a first mapping record regarding the first entity and the third entity in an electronic computing apparatus and receiving a second service request from the first entity, wherein the second service request indicates the network function; finds out that the first mapping record in the electronic computing apparatus is related to the first entity and the third entity having the network function; redirecting the second service request to the third entity; receiving a second service response from the third entity; and redirecting the second service response to the first entity.
However, Lee discloses this.  Paragraph [0048] of Lee discloses the SMF may transfer an indicator for making an access and mobility function (AMF) to maintain mapping (association) 
Examiner recites the same rationale to combine used for claim 1.

As to Claim 11, Stammers-Lee discloses the service communication proxy method of Claim 9, further comprising: receiving a notification message from the second entity, wherein the notification message indicates that the third entity is invalid; and deleting the first mapping record regarding the first entity and the third entity from the electronic computing apparatus (Paragraph [0049] of Lee discloses the SMF may transmit to the AMF an indicator for removing mapping of the session ID and the serving SMF ID managed by the AMF).

As to Claim 12, Stammers-Lee discloses the service communication proxy method of Claim 11, further comprising: receiving a third service request from the first entity, wherein the third service request indicates the network function; finding out that no mapping record in the electronic computing apparatus is related to both the first entity and the network function; sending a second discovery request to the second entity in response to the network function indicated in the third service request; receiving a second discovery response related to the network function from the second entity; redirecting the third service request to a fourth entity in the core network according to a second identity message indicated in the second discovery response; receiving a third service response from the fourth entity; recording a second mapping record regarding the first entity and the fourth entity in the electronic computing apparatus; and redirecting the third service response to the fourth entity (Paragraph [0055] of Stammers discloses an AMF may receive a message which indicates a session establishment request for establishing a PDU session for a UE (step 604 of FIG. 6). In response, the AMF may consult with an NRF (e.g. an NRF of the present disclosure) for discovery of one or more SMF instances that may be appropriate for use in the session (step 606 of FIG. 6). The one or more SMF instances may be discovered based on at least one service, application, or subscription requirement obtained according to the request.  Paragraph [0055] of Stammers discloses an SMF instance may be selected for use in the session for the UE (step 608 of FIG. 6). The discovery and/or selection of the SMF may be based on SR path information for an SR path associated with the SMF (e.g. a calculated parameter of the SR path, or alternatively an identifier, a SID, or a SID list of the SR path). Once the SMF is identified, the AMF may send a message to the SMF.  Paragraph [0048] of Lee discloses the SMF may transfer an indicator for making an access and mobility function (AMF) to maintain mapping (association) of a PDU session ID which is information managed to route a session management (SM) non access stratum (NAS) signaling message for a session that is already set up for each UE and an SMF ID in charge of the session.).

As to Claim 13, Stammers-Lee discloses the service communication proxy method of Claim 9, wherein the first mapping record further comprises a live time stamp, and the service communication proxy method further comprises: determining that the first mapping record has expired according to the live time stamp; and deleting the first mapping record from the electronic computing apparatus after determining that the first mapping record has expired (Paragraph [0019] of Lee discloses perform a procedure for releasing the session that is established via the first UPF, when the maintain time of the session, established via the first UPF, has expired).

As to Claim 14, Stammers-Lee discloses the service communication proxy method of Claim 13, further comprising: receiving a third service request from the first entity, wherein the third service request indicates the network function; wherein the service communication proxy method finds out that the first mapping record in the electronic computing apparatus is related to the first entity and the third entity having the network function and then determines that the first mapping record has expired according to the live time stamp included in the first mapping record (Paragraph [0019] of Lee discloses perform a procedure for releasing the session that is established via the first UPF, when the maintain time of the session, established via the first UPF, has expired.  Paragraph [0058] of Lee discloses The UE starts PDU session establishment procedure using the PDU session ID. In step 10, since there is no mapping of the PDU session ID and the serving SMF ID, the AMF forwards a PDU session establishment message to the SMF2 reselected in the handover process).

Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stammers-Lee and further in view of US Pub. No. 2020/0187290 to Patil et al. (hereinafter “Patil”).

As to Claim 7, Stammers-Lee discloses the service communication proxy apparatus of Claim 1, wherein the first mapping record further comprises [a maintenance time stamp], the processor further determines that the first mapping record needs to be updated [according to the maintenance time stamp], the processor further sends a second discovery request related to the third entity to the second entity, the processor further receives a second discovery response related to the third entity from the second entity, the processor further determines that the third entity is still valid according to the second discovery response, and the processor [updates the maintenance time stamp] based on the determination result that the third entity is still valid (Paragraph [0055] of Stammers discloses an AMF may receive a message which indicates a session establishment request for establishing a PDU session for a UE (step 604 of FIG. 6). In response, the AMF may consult with an NRF (e.g. an NRF of the present disclosure) for discovery of one or more SMF instances that may be appropriate for use in the session (step 606 of FIG. 6). The one or more SMF instances may be discovered based on at least one service, application, or subscription requirement obtained according to the request.  Paragraph [0055] of Stammers discloses an SMF instance may be selected for use in the session for the UE (step 608 of FIG. 6). The discovery and/or selection of the SMF may be based on SR path information for an SR path associated with the SMF (e.g. a calculated parameter of the SR path, or alternatively an identifier, a SID, or a SID list of the SR path). Once the SMF is identified, the AMF may send a message to the SMF).
Stammers-Lee does not explicitly disclose a maintenance time stamp and according to the maintenance time stamp and updates the maintenance time stamp.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the apparatus of claim 1 as disclosed by Stammers-Lee, with having a re-registration timer as disclosed by Patil.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Stammers and Patil are directed toward AMF systems and as such it would be obvious to use the techniques of one in the other.
	
As to Claim 8, Stammers-Lee discloses the service communication proxy apparatus of Claim 1, wherein the first mapping record further comprises [a maintenance time stamp], the processor further determines that the first mapping record needs to be updated [according to the maintenance time stamp], the processor further sends a second discovery request related to the third entity to the second entity, the processor further receives a second discovery response related to the third entity from the second entity, the processor further determines that the third entity has become invalid according to the second discovery response, and the processor deletes the first mapping record based on the determination result that the third entity has become invalid (Paragraph [0055] of Stammers discloses an AMF may receive a message which indicates a session establishment request for establishing a PDU session for a UE (step 604 of FIG. 6). In response, the AMF may consult with an NRF (e.g. an NRF of the present disclosure) for discovery of one or more SMF instances that may be appropriate for use in the session (step 606 of FIG. 6). The one or more SMF instances may be discovered based on at least one service, application, or subscription .
Stammers-Lee does not explicitly disclose a maintenance time stamp and according to the maintenance time stamp.
However, Patil discloses this.  Paragraph [0046] of Patil discloses two timers used by AMF instance 220-1 in relation to the registration process include a re-registration timer and a purge timer.
Examiner recites the same rationale to combine used for claim 7.

As to Claim 15, Stammers-Lee discloses the service communication proxy method of Claim 9, wherein the first mapping record further comprises [a maintenance time stamp], and the service communication proxy method further comprises: determining that the first mapping record needs to be updated [according to the maintenance time stamp]; sending a second discovery request related to the third entity to the second entity; receiving a second discovery response related to the third entity from the second entity; determining that the third entity is still valid according to the second discovery response; and [updating the maintenance time stamp] based on the determination result that the third entity is still valid (Paragraph [0055] of Stammers discloses an AMF may receive a message which indicates a session establishment request for establishing a PDU session for a UE (step 604 of FIG. 6). In response, the AMF may consult with an NRF (e.g. an NRF of the present disclosure) for discovery of one or more SMF instances that may be appropriate for use in the session (step 606 of FIG. 6). The one or more SMF instances may be discovered based on at least one service, application, or subscription requirement obtained according to the request.  Paragraph [0055] of Stammers discloses an SMF instance may be selected for use in the session for the UE (step 608 of FIG. 6). The discovery and/or selection of the SMF may be based on SR path information for an SR path associated with the SMF (e.g. a calculated parameter of the SR path, or alternatively an identifier, a SID, or a SID list of the SR path). Once the SMF is identified, the AMF may send a message to the SMF.  Paragraph [0019] of Lee discloses perform a procedure for releasing the session that is established via the first UPF, when the maintain time of the session, established via the first UPF, has expired).
Stammers-Lee does not explicitly disclose a maintenance time stamp and according to the maintenance time stamp and updating the maintenance time stamp.
However, Patil discloses this.  Paragraph [0046] of Patil discloses two timers used by AMF instance 220-1 in relation to the registration process include a re-registration timer and a purge timer.
Examiner recites the same rationale to combine used for claim 7.

As to Claim 16, Stammers-Lee discloses the service communication proxy method of Claim 9, wherein the first mapping record further comprises [a maintenance time stamp], and the service communication proxy method further comprises: determining that the first mapping record needs to be updated [according to the maintenance time stamp]; sending a second discovery request related to the third entity to the second entity; receiving a second discovery response related to the third entity from the second entity; determining that the third entity has become invalid according to the second discovery response; and deleting the first mapping record based on the determination result that the third entity has become invalid (Paragraph [0055] of Stammers discloses an AMF may receive a message which indicates a session establishment request for establishing a PDU session for a UE (step 604 of FIG. 6). In response, the AMF may consult with an NRF (e.g. an NRF of the present disclosure) for discovery of one or more SMF instances that may be appropriate for use in the session (step 606 of FIG. 6). The one or more SMF instances may be discovered based on at least one service, application, or subscription requirement obtained according to the request.  Paragraph [0055] of Stammers discloses an SMF instance may be selected for use in the session for the UE (step 608 of FIG. 6). The discovery and/or selection of the SMF may be based on SR path information for an SR path associated with the SMF (e.g. a calculated parameter of the SR path, or alternatively an identifier, a SID, or a SID list of the SR path). Once the SMF is identified, the AMF may send a message to the SMF.  Paragraph [0019] of Lee discloses perform a procedure for releasing the session that is established via the first UPF, when the maintain time of the session, established via the first UPF, has expired).
Stammers-Lee does not explicitly disclose a maintenance time stamp and according to the maintenance time stamp.
However, Patil discloses this.  Paragraph [0046] of Patil discloses two timers used by AMF instance 220-1 in relation to the registration process include a re-registration timer and a purge timer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456